Exhibit 10.27

AMENDMENT TO AGREEMENT

This Amendment to Agreement (this “Amendment”) effective as of December 31, 2006
is by and among ev3 Inc., a Delaware corporation (“ev3 Inc.”), ev3 Endovascular,
Inc., a Delaware corporation previously known as ev3 Inc. (“ev3 Endovascular”)
(ev3 Inc. and ev3 Endovascular are collectively referred to herein as “ev3”),
and L. Cecily Hines (“Employee”).

WHEREAS, ev3 Endovascular and Employee have previously entered into that certain
Employee Confidentiality/Non-Compete/Non-Solicitation Agreement dated as of
March 8, 2002 (the “Original Agreement”);

WHEREAS, Employee has voluntarily resigned as Vice President, Secretary and
Chief Legal Officer of ev3 Inc. effective December 31, 2006 to have more time to
pursue other interests;

WHEREAS, ev3 recognizes Employee’s valuable contributions to the historical
success of ev3; and

WHEREAS, because of Employee’s significant experience and expertise with ev3 and
its business, Employee and ev3 wish for Employee to remain as a part-time
employee of ev3 Endovascular to assist ev3 with certain areas of its business.

NOW, THEREFORE, in consideration of the covenants and promises contained herein,
of Employee’s continued at-will employment by ev3 Endovascular, and of the
compensation and benefits received by Employee from ev3, the parties hereby
agree to the amended terms of employment as contained herein.

1.                                       Resignation from Officer Position. 
Employee hereby resigns, effective December 31, 2006, as Vice President,
Secretary and Chief Legal Officer.

2.                                       Part-Time Employment.  Employee shall
continue to work as an employee of ev3 Endovascular on a part-time basis and
shall devote approximately 80 hours per month to ev3. Employee’s new position
will commence as of January 1, 2007, reporting to ev3’s Chief Legal Officer.
Employee will no longer be a member of ev3’s Operating Committee, nor an
executive officer of ev3 or a reporting person under Section 16 of the
Securities Exchange Act of 1934, as amended, with respect to ev3’s common stock.

3.                                       Duties.  Employee shall work on
projects as agreed upon with ev3’s Chief Legal Officer regarding various legal
issues facing ev3. Initially, it is contemplated that Employee will focus on
projects involving ev3’s international business, patent litigation and patent
prosecution matters.

4.                                       Compensation.  Employee shall receive a
monthly salary of $15,000 per month, payable in equal bi-weekly installments,
and in arrears, in accordance with the standard payroll


--------------------------------------------------------------------------------


practices of ev3. Employee will not be a participant in any of ev3’s performance
incentive plans or any other annual bonus plans for fiscal 2007 or thereafter.
Employee shall remain eligible for a fourth quarter 2006 bonus under the ev3
Inc. Executive Performance Incentive Plan with respect to ev3’s and Employee’s
performance during fourth quarter 2006.

5.                                       Benefits.  Employee shall be eligible
for participation in all benefit programs of ev3 that are available to part-time
employees. ev3 will either provide a monthly amount or reimburse Employee for
medical, dental and disability coverage for Employee and her spouse, in accord
with all applicable laws and regulations.

6.                                       Change in Control Agreement.  The
change in control letter agreement dated as of September 18, 2006 among ev3
Inc., ev3 Endovascular and Employee (the “Change in Control Agreement”) shall
remain in fill force and effect.

7.                                       Acceleration of Stock Options and
Release of Restrictions on Stock Grants.  As of June 30, 2008, provided that
Employee remains an employee of ev3 as of such date, all outstanding stock
options to purchase shares of ev3 common stock then held by Employee as of such
date will automatically vest and become immediately exercisable and all
outstanding restricted stock grants relating to ev3’s common stock held by
Employee as of such date will become free of restrictions and non-forfeitable.

8.                                       Additional Stock Option, Stock Grant
and Other Equity-Based Grants. Employee shall be eligible to receive additional
stock option, stock grant and other equity-based grants by ev3 Inc., but such
grants shall be at the sole discretion of ev3’s Chief Executive Officer, and
ultimately, the Board of Directors of ev3 Inc. or a committee of such Board.

9.                                       Termination.  Employee’s employment
with ev3 remains “at will”. Notwithstanding the foregoing, however, in the event
ev3 decides to terminate Employee’s employment for any reason other than for
Cause (as hereinafter defined) prior to June 30, 2008, ev3 shall provide
Employee up to eight (8) months prior written notice. The required notice period
shall depend upon when ev3 decides to terminate Employee’s employment and shall
be as follows:

Date ev3 Decides to Terminate 
Employee’s Employment

 

Required Notice 
Period

 

On or before November 30, 2007

 

Eight (8) months

 

On or after December 1, 2007 and on or before December 31, 2007

 

Seven (7) months

 

On or after January 1, 2008 and on or before January 31, 2008

 

Six (6) months

 

On or after February 1, 2008 and on or before February 29, 2008

 

Five (5) months

 

On or after March 1, 2008 and on or before March 31, 2008

 

Four (4) months

 

On or after April 1, 2008 and on or before April 30, 2008

 

Three (3) months

 

 

On or after May 1, 2008 and prior to May 31, 2008

 

Two (2) months

 

On or after June 1, 2008 and prior to June 30, 2008

 

One (1) month

 

 


--------------------------------------------------------------------------------


During such required notice period, Employee shall continue to perform the
duties as agreed upon with ev3’s Chief Legal Officer. During such required
notice period so long as Employee remains an employee of ev3, her stock options
and restricted stock grants will continue to vest, or restrictions eliminated as
the case may be, in accordance with the terms of such grants.

For purposes of this Section 9, “Cause” shall mean: (A) Employee has engaged in
conduct that in the judgment of ev3’s Chief Executive Officer constitutes gross
negligence, misconduct, willful breach of duty or habitual neglect of duty in
the performance of her duties and responsibilities, (B) Employee has engaged in
dishonesty, fraud, embezzlement or theft, in each case related to ev3, (C) any
unlawful or criminal activity of a serious nature, or (D) Employee has engaged
in a material breach of this Amendment or the Original Agreement.

10.                                 Reaffirming Original Agreement.  Employee
reaffirms her commitments to the terms of her Original Agreement which have not
been modified by this Amendment.

11.                                 Business Support and Reimbursement of
Expenses.  As a member of the Legal Department, ev3 agrees that Employee shall
continue to utilize the staff in the Legal Department for support in accordance
with the policies and procedures implemented from time to time by the Chief
Legal Officer, and that all of her reasonable out-of-pocket business expenses
incurred in connection with the performance of her duties hereunder, including
but not limited to travel, computer, phone, supplies and services shall be
reimbursed by ev3, provided that Employee properly accounts to ev3 for all such
expenses in accordance with ev3’s standard policies relating to reimbursement of
business expenses. All international travel of Employee required in connection
with the performance of her duties hereunder shall be business class; provided,
however, that such level of travel is then ev3’s current policy with respect to
international travel for ev3’s most senior level employees. Notwithstanding any
of the foregoing, all expenses incurred by Employee will be subject to review
and approval by ev3’s Chief Legal Officer in accordance with ev3 policies and
procedures.

12.                                 Other Endeavors by Employee.  ev3 recognizes
and agrees that Employee shall be free to engage in other business, political
and/or nonprofit activities unrelated to ev3; provided, however, that such
activities do not constitute a breach of her commitments to ev3 in her Original
Agreement or this Amendment; and provided, further that Employee does not
purport to act on behalf of ev3 or otherwise represent any affiliation with ev3
in connection with her participation in such activities.


--------------------------------------------------------------------------------


13.                                 No Other Changes.  Except as specifically
amended by this Amendment, all other provisions of the Original Agreement shall
remain in full force and effect.  This Amendment shall not constitute or operate
as a waiver of; or estoppel with respect to, any provisions of the Original
Agreement by any party hereto.

14.                                 Governing Law: Venue.  This Agreement shall
be governed by, and construed and enforced in accordance with Minnesota law,
except to the extent it is pre-empted by federal law. The parties agree that any
dispute relating to this Agreement shall be subject to the jurisdiction of the
courts within the State of Minnesota, Hennepin County.

15.                                 Entire Agreement.  This Amendment and the
Original Agreement together contains all the understandings and agreements
between the parties concerning Employee’s employment with ev3 and supersedes any
and all prior agreements and understandings, whether written or oral, relating
to the matters addressed in this Amendment, except the Change in Control
Agreement, which shall remain in full force and effect. The parties agree that
there were no inducements or representations leading to the execution of this
Amendment except as stated in this Amendment. Any modification of or addition to
this Amendment must be in writing and signed by Employee and on behalf of ev3
Inc. and ev3 Endovascular, by ev3’s Chief Executive Officer or ev3’s Vice
President of Human Resources.

16.                                 Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same agreement.

[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------


This Amendment shall be effective as of the date first above written.

ev3 Inc.

Employee

 

 

 

 

/s/James M. Corbett

 

/s/L. Cecily Hines

 

By: James M. Corbett

L. Cecily Hines

Its: President and Chief Executive Officer

 

 

 

 

 

Ev3 Endovascular, Inc.

 

 

 

 

 

/s/James M. Corbett

 

 

By: James M. Corbett

 

Its: President and Chief Executive Officer

 

 


--------------------------------------------------------------------------------